CANTY, J.
I concur. The common law has been changed in this state to the extent of allowing an attorney to take a case for a contingent fee, or for a share of the amount recovered, and, in my opinion, it is right that the law should be so changed; otherwise, a poor man might not be able to employ an attorney to vindicate his rights, especially if the case required an attorney of experience and ability whose services command a high price.
But permitting attorneys to share in the proceeds of the litigation tends strongly to abuses of various kinds, and this tendency to abuse should be closely watched by the courts. It is somewhat unprofessional for an attorney to solicit employment at all, more especially so when he expects to take the case “on shares”; and it is still more unprofessional for him to solicit employment in a case which he expects to take “on shares,” and which he has good reason to believe would never be brought at all, were it not for his solicitation. But whether an isolated or casual solicitation of employment in a case of this kind is so highly unprofessional that the court would refuse to aid the attorney in recovering remuneration for his services in the case, I need not consider, but the great and crying evil which the courts should condemn most strongly is making a practice of soliciting such cases. An attorney who does this should, in my opinion, be disbarred; and surely he should not be rewarded by being aided to recover remuneration for doing the very act, or one of the series of acts, for which he should be disbarred. *84On the plainest principles of public policy, the courts should condemn the practice of the “ambulance chasers” and “prowling assignees” who thus stir up litigation, and should refuse to aid them in recovering fees in such cases.